Citation Nr: 0102480	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gynecological 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1990 to 
May 1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) which denied the benefit 
sought on appeal.

The Board notes that the veteran, in her Notice of 
Disagreement, raised several other claims for service 
connection.  The record reflects a deferred rating decision, 
dated October 1999, however, the record does not reflect a 
final adjudication of these matters.  As such, these matters 
are referred to the RO for appropriate action.



REMAND

The veteran claims entitlement to service connection for a 
gynecological disorder.  In particular, the veteran contends 
that she has had problems with irregularly timed lengthy 
menstrual periods/heavy bleeding since discharge as a result 
of service during the Persian Gulf War. 

While the veteran's appeal was pending, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 
5126).  Among other things, this law substantially modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence required 
to substantiate a claim.  Specifically, the law requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

A preliminary review of the evidence discloses the veteran's 
has reported receiving post-service VA and private treatment 
for gynecological complaints beginning in 1997.  The RO 
appears to have obtained, or the veteran has submitted those 
records.  However, the record does not reflect whether the 
veteran received any gynecological treatment between her 
separation from service in 1991 and 1997.  If so, those 
records would be relevant to the veteran's claim.  In 
addition, since the veteran is reporting a change in 
gynecological symptomatology during service compared with 
prior to service, any preservice records of gynecological 
treatment would also be relevant and should be obtained.  

The record also reflects that veteran was afforded a VA 
examination in February 1998.  The examiner noted that the 
veteran reported having irregular menstrual periods of three 
to seven days duration prior to service, and having 
irregularly timed and lengthy menstrual flows, lasting up to 
30 days or more, following the start of her tour in the 
Persian Gulf War.  The examiner concluded that the veteran's 
menometrorrhagia was of unknown origin.  However, it is not 
clear whether the examiner had the benefit of a review of the 
records contained in the veteran's claims file, including her 
service medical records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. §§ 5100-5103A, 5106-7, 5126).

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided her gynecological treatment 
prior to service and between her 
separation from service in 1991 and 1997.  
After obtaining any necessary 
authorization, the RO should obtain and 
associated those records with the claims 
file.

3.  The veteran should be afforded a 
gynecological examination to determine 
the nature and etiology of any 
gynecological disorder(s).  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination offer an opinion as to 
whether the veteran currently has a 
gynecological disorder, and if so, 
whether this disorder is in any way 
related any symptomatology present in 
service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




